UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-7388



ERIC DAVID JETER,

                                               Plaintiff - Appellant,

          versus


THOMAS MCFADDEN, Investigator; JUDGE WHITE,
Magistrate, Florence, South Carolina; FLORENCE
COUNTY SHERIFFS’ DEPARTMENT,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   G. Ross Anderson, Jr., District
Judge. (CA-05-1703-GRA)


Submitted:   December 16, 2005             Decided:   January 20, 2006


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric David Jeter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eric David Jeter appeals the district court’s order

adopting the recommendation of the magistrate judge and dismissing

his civil action under 42 U.S.C. § 1983 (2000) without prejudice.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Jeter v. McFadden, No. CA-05-1703-GRA (D.S.C. Aug. 12, 2005).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -